EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Vales on 10/28/2021.

The application has been amended as follows: 

Paragraph [0003] of the specification has been replaced with:
Technologies are described for aquatic resistance training. An aquatic resistance line may be deployed across the surface of a swimming pool. An aquatic resistance device may be deployed to ride along the resistance line when pulled by a swimmer. The aquatic resistance device comprises offset compression tensioners, each with a wedge-like geometry and a channel for the resistance line. The housing of the aquatic resistance device can position adjacent pairs of the offset compression tensioners into alternating orientation to one another. A mechanical compressor within the aquatic resistance device can force the offset compression tensioners against one another along the axis of the resistance line causing the alternating wedge-like geometries of the offset compression tensioners to force the offset compression tensioners off-axis from one another orthogonal to the aquatic resistance line into a 
A mechanical resistance device, comprising: two or more offset compression tensioners, each comprising a wedge-like geometry; a resistance line channel formed through the two or more offset compression tensioners, through a device housing and through a mechanical compressor; wherein a common resistance line passes through the resistance line channel of the device housing, of the two or more offset compression tensioners and of the mechanical compressor; wherein the device housing within which the two or more offset compression tensioners are positioned along the resistance line channel with each adjacent one of the two or more offset compression tensioners having alternating wedge-like geometry opposing one another; a tensioner rail within the device housing configured to mate with the two or more offset compression tensioners so as to direct motion of the two or more offset compression tensioners to linear motion parallel to the resistance line channel while restricting rotational motion of the two or more offset compression tensioners; and wherein the mechanical compressor is operable to force the two or more offset compression tensioners against one another along an axis parallel to the resistance line channel, wherein the alternating wedge-like geometry of the two or more offset compression tensioners forces the two or more offset compression tensioners off-axis from one another orthogonal to the axis parallel to the resistance line channel into a configuration operable to adjustably grip the common resistance line.
In another aspect, wherein the mechanical compressor comprises a rotatable load adjustment cap having a threaded interface with the device housing.

In another aspect, wherein the resistance line channel within the two or more offset compression tensioners comprise rounded edges along the faces of the two or more offset compression tensioners at transition points between each adjacent one of the two or more offset compression tensioners.
In another aspect, further comprising an electronic controller operable to sample and store a log of training parameters comprising one of resistance load, distance, and time.
In another aspect, wherein the device housing comprises a housing window to allow water to pass through when operated in an aquatic environment.
In another aspect, wherein a load for training a swimmer is provided by the two or more offset compression tensioners adjustably gripping the common resistance line passing through the resistance line channel of the device housing, of the two or more offset compression tensioners and of the mechanical compressor.
In another aspect, wherein the device housing comprises a bidirectional slot for coupling to a belt or harness worn by a swimmer to provide a mechanical resistance load for training the swimmer.

Paragraph [0004] of the specification has been replaced with:
A method for training a swimmer, comprising: providing an aquatic resistance line across a surface of a swimming pool; providing an aquatic resistance device comprising two or more offset compression tensioners, each comprising a wedge-like geometry; a resistance line 
In another aspect, wherein the mechanical compressor comprises a rotatable load adjustment cap having a threaded interface with the device housing.
In another aspect, wherein the mechanical compressor comprises an electromechanical actuator operated by a computerized electronic controller.
In another aspect, wherein the resistance line channel within the two or more offset compression tensioners comprises rounded edges along the faces of the two or more offset 
In another aspect, further comprising an electronic controller operable to sample and store a log of training parameters comprising one of resistance load, distance, and time.
In another aspect, wherein the housing comprises a window to allow pool water to pass through.
A resistance device, comprising: a device housing; a resistance line channel through the device housing and passing through: one or more offset compression tensioners located in the device housing; wherein the one or more offset compression tensioners further comprise wedge-like geometry and are positioned in alternating orientation to one another; and a bidirectional slot for attaching a line or harness connecting the resistance device to a user.
In another aspect, wherein the one or more offset compression tensioners adjustably grip a common resistance line passing through the resistance line channel passing through the device housing and through the one or more tensioners thereby providing a resistive load to a user connected to the resistance device.
In another aspect, further comprising a tensioner rail within the device housing configured to mate with one or more compression tensioners found within the device housing so as to direct linear motion of the one or more compression tensioners parallel to the resistance line channel while restricting rotational motion of the one or more compression tensioners.
In another aspect, further comprising one or more load adjustment caps to change the load or drag on a resistance line passing through the resistance line channel.


Paragraph [0005] of the specification has been replaced with:
It should be appreciated that the above-described subject matter may be implemented as an apparatus, a system, an article of manufacture, or methods/processes associated therewith. These and various other features will be apparent from a reading of the following Detailed Description and a review of the associated drawings. This Summary is provided to introduce a selection of concepts in a simplified form that are further described below in the Detailed Description. This Summary is not intended to identify key features or essential features of the claimed subject matter, nor is it intended that this Summary be used to limit the scope of the claimed subject matter. Furthermore, the claimed subject matter is not limited to implementations that solve any or all disadvantages noted in any part of this disclosure.


	Claim 15 has been amended as follows:
	On line 4, “housing;” has been amended to ---housing, wherein the one or more offset compression tensioners further comprise wedge-like geometry and are positioned in alternating orientation to one another;---
	On line 7, “the user.” Has been amended to ---a user.---

	Claim 16 has been amended as follows:


	Claim 17 has been cancelled. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 




/Megan Anderson/Primary Examiner, Art Unit 3784